Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

5embodying the one or more uncertainties into one or more computer- implemented probability distributions; 

applying a computer-implemented system that maps the one or more uncertainties to a simulation of a first infrastructure that comprises a plurality of computer-implemented systems, wherein the first infrastructure is applied to 10support executing the sequence of decisions 

 simulating by a computer-implemented system an implementation of each of a first plurality of computer-based options, wherein each of the first plurality of computer-based options comprises one or more actions with respect to the first infrastructure that are expected to reduce at least one of the one or more 15uncertainties; 

updating using a computer-implemented system at least one of the one or more computer-implemented probability distributions for each of the simulated first plurality of computer-based options based upon the associated expected reduction of the at least one of the one or more uncertainties;  

20generating by a computer-implemented system an expected net value of information associated with each of the first plurality of computer-based options, wherein the expected net value of information associated with the each of the first plurality of computer-based options is generated by applying the associated updated at least one of the one or more probability distributions;  

The closest prior art of record is:
Flinn et al. – US2011/0112986A1 – which teaches a generative investment process wherein investment opportunities are broken down into opportunities and compatible components wherein the opportunities and components comprise action and can be strung together as series of decision. The opportunities and components are each measured to determine a net value. 
However the reference does not disclose the above limitations alone or in combination. .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358.  The examiner can normally be reached on Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAULINHO E SMITH/Primary Examiner, Art Unit 2125